Citation Nr: 1624561	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-17 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from January 1954 to January 1974. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran died in October 2008; the appellant is the Veteran's surviving spouse.  

The Veterans Benefits Management System paperless claims processing system contains a November 2015 representative's brief to the Board and a May 2016  statement from the appellant that renew contentions that are cumulative of those of record in the paper claims file.   


FINDINGS OF FACT

1.  The Veteran died in October 2008; the cause of death listed on the state death certificate and confirmed by pathologists was sporadic Creutzfeldt-Jakob Disease (sCJD). 

2.  At the time of his death, the Veteran had the following service-connected disabilities: residuals of a herniated disc of the lumbar spine, rated as 40 percent disability, tinnitus, rated as 10 percent disabling, and defective hearing, rated as noncompensable.  

3.  There is insufficient weight of competent evidence to show that the Veteran's sCJD was first incurred during active service or was caused or aggravated by any aspect of active service.  

CONCLUSION OF LAW

The criteria for service connection for sporadic Creutzfeldt-Jakob Disease, the cause of the Veteran's death, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696   (2009). 

For a claim for Disability and Indemnity Compensation (DIC) benefits, notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. See Hupp v. Nicholson, 21 Vet. App. 342 (2007).   The notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the appellant was not provided adequate notice prior to the initial adjudication of the claim for service connection for the cause of death.  In July 2009, the RO provided notice that addressed only the criteria for burial expenses.  Although adjudicative documents may not substitute for adequate notice, the RO advised the appellant in the August 2009 rating decision of the Veteran's service-connected disabilities at the time of his death, and in an April 2011 statement of the case, provided the criteria for substantiating a Dependency and Indemnity Compensation claim based on a condition not yet service-connected.  In a November 2008 claim, the appellant acknowledged that the Veteran was in receipt of service connected benefits at the 50 percent rate and acknowledged that service-connection for the cause of death was not yet established.  In a September 2009 notice of disagreement, an October 2011 substantive appeal, the appellant acknowledged that the Veteran had no symptoms or treatment for the disease that caused the Veteran's death in service.  However, she asserted that the disease was incurred during active service but remained dormant until four months prior to his death.  She submitted excerpts from medical articles in support of this etiology. 

Therefore, notwithstanding the lack of adequate notice, the Board finds that the error is harmless because the appellant demonstrated actual knowledge of the Veteran's service connected disabilities and the relevant criteria to establish service connection for the cause of death in her written statements.  Neither the appellant nor her representative raised the issue of inadequate notice.  

Relevant to the duty to assist, the file contains the Veteran's service personnel and treatment records, certificate of death, and private records of initial diagnosis and medical care relevant to his terminal illness.  The Veteran has also submitted internet articles and fact sheets from several medical and advocacy organizations that will be considered.  The appellant has not identified any other sources of relevant evidence that have not been obtained and associated with the claims files. VA has obtained a medical opinion from a VA neuropathologist and provided a copy to the appellant with the opportunity to respond.   

In light of the above, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated in this decision.  In the circumstances of this case, additional efforts to assist or notify the appellant would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).

II. Analysis

The Veteran served as a U.S. Air Force supply specialist with overseas service in Korea in 1955-56, Republic of Philippines in 1964-66, and Thailand in 1968-69.  He retired at the rank of staff sergeant.  The Veteran died in October 2008 at age 71.  The cause of death listed on the state death certificate was Creutzfeldt-Jakob Disease (CJD).  

At the time of his death, the Veteran had the following service-connected disabilities: residuals of a herniated disc of the lumbar spine, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and defective hearing, rated as noncompensable.  
A Veteran's death will be considered service-connected where a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2015).  The appellant contended in a November 2008 claim, a September 2009 notice of disagreement, and a June 2011substantive appeal, that the Veteran's CJD first manifested with symptoms in June 2008 but has an incubation period of 40 to 50 years such that he contracted the disease during active service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service treatment records are silent for any symptoms, diagnoses, or treatment for a neurological disease.  The appellant acknowledged that the Veteran's disease first became symptomatic in June 2008.  Records of care at two private medical centers and a hospice facility are of record and confirm that the Veteran sought treatment initially for ataxia, choreoathetosis, difficulty swallowing, slurred speech, and intermittent diplopia.  After extensive but inconclusive workup and an episode of pneumonia requiring insertion of a ventilator, he was transferred to the neurological internal medicine service at an advanced medical center for further investigation.  He was ultimately diagnosed with rapidly progressing CJD.  

The Veteran underwent an autopsy, and tissue was sent to the National Prion Disease Pathology Surveillance Center at the Institute of Pathology of Case Western Reserve University.  In a December 2008 letter, a pathologist noted that testing, examination, and gene sequencing determined that the Veteran had sporadic Creutzfeldt-Jakob disease (sCJD) and not the inherited familial form of the disease (fCJD). 
 
The appellant submitted several articles and fact sheets obtained from the internet. 
An excerpt from a health encyclopedia published by a retired citizens advocacy organization reported that CJD was caused by a protein called a prion.  The authors noted that the disease usually appears between ages 20 and 70 with an average age in the late 50s.  Sporadic CJD is the most common and has no known cause.  Familial CJD is found in a person who inherited the protein and is rare.  A variant form CJD is acquired from medical procedures.  This form accounts for less than one percent of all cases, and tends to affect younger people.  There have been no known cases in the United States. 

An article published by the CJD Foundation noted that sporadic and familial forms of the disease accounted for 85 and 15 percent of the cases respectively and had no known cause.  A few cases in young people are caused by medical procedures and are known as iatrogenic, acquired, or variant CJD.  

The appellant submitted copies of an internet fact sheet obtained from the National Institute of Neurological Disorders and Stroke (NINDS) of the National Institutes of Health, dated in July 2009 and September 2010.  The authors noted that sporadic CJD occurred in 85 percent of cases and familial CJD in 5 to 10 percent of cases.  Acquired or iatrogenic CJD from medical procedures occurred in less than one percent of cases.  A new variant of CJD in young people in Britain and France led to concern about transmission from the bovine form of the disease through consumption of contaminated beef, but there is no direct proof of this theory.  The authors explained that prion proteins occur in a normal form which is harmless and found in the body's cells, and in an infectious form which causes the disease.  Sporadic CJD may develop because some of a person's normal prions spontaneously change in to the infectious form and then alter the prions in other cells in a chain reaction.  The authors noted that the disease has a long incubation period before symptoms appear, in some cases as long as 50 years.  

In December 2015, the Board requested a medical record review and an expert advisory opinion from a VA neuropathologist.  The Board called attention to the cause of death listed on the death certificate, the pathology report, the NINDS fact sheet, and the appellant's contention that the disease had an incubation period of 40 to 50 years.  The Board asked whether it was possible to distinguish between sporadic and acquired CJD and whether an incubation period of up to 50 years was valid.  

In a January 2016 letter, a VA neuropathologist cited a medical treatise and two medical journal resources and noted that the CJD had four forms: sporadic, familial, iatrogenic, and variant.  The sporadic form accounted for 87 percent of cases while the familial form accounted for 8 percent.  Acquired forms accounted for 5 percent of cases including the iatrogenic from medical procedures and the variant form presumed to be transmitted to humans from affected cattle via consumption of meat and especially brain.  The specialist noted that most cases have an incubation period of 25 years, although some studies speculated that a period of over 40 years may be possible.  The specialist noted that variant and sporadic forms can be distinguished because the variant form is exemplified by the presence of amyloid plaques that are not seen in the sporadic form.  He also noted that in medical procedures such as dura mater grafts and human growth hormone administration, recipients may show focal pathology at the site or severe involvement of the cerebellum relative to other brain regions. 

Finally, to address the issue of a relationship to military service and incubation period, the neuropathologist noted: 

In large epidemiologic studies, over 95 % of case are either sporadic or have a genetic basis.  There are no known risk factors associated with US military service or for this patient in particular for any of the forms of CJD.  In the absence of known exposures listed above, the probability of acquire CJD during military service should appear to be less than the base rate in the population studies (less than 5%).  Since the majority of acquired cases of CJD present earlier than 35 years post-exposure, this would further reduce the probability that acquisition occurred during the period ending in 1974.  

In a May 2016 brief to the Board, the appellant's representative contended that the opinion was not adequate because the specialist did not address the articles submitted by the appellant or explain why his opinion is more probative. 

 In a letter received in May 2016, the appellant acknowledged that the Veteran has sporadic CJD with no known cause.  The appellant also noted that her research of articles published by the Center for Disease Control, the Mayo Clinic, and the National Institutes of Health showed no reference to a dormancy period of 35 years.  Rather, she noted that Mayo Clinic material referred to a dormancy period of 40 to 50 years and that CJD normally appeared in persons of age 68 to 70. 

The Board finds that service connection for sporadic CJD, the cause of the Veteran's death, is not warranted.  

It is well established in the medical evidence of record that the Veteran was diagnosed with the sporadic form of CJD.  The diagnosis of CJD was made prior to the Veteran's death while he was under treatment and confirmed as the sporadic form of the disease by the pathologic analysis of tissue after death.  The Veteran did not have the inherited or acquired form of the disease.  This diagnosis is not in dispute.  Therefore, the first element of service connection is met.  

It is also not in dispute that the Veteran did not experience the onset of symptoms of the disease until June 2008, many years after retirement from active duty.  There is no service record, lay, or medical evidence of a relevant injury or onset of a chronic disability during active duty.  There is no lay or medical evidence that the Veteran underwent any of the medical procedures suggested by the neuropathologist or the authors of the internet articles that pose a risk for acquiring the prion responsible for the disease.  The service records do show that the Veteran had overseas service in Korea, the Philippines, and Thailand, but he did not serve in Great Britain or France where there was a very remote possibility of ingesting infected food.  Moreover, the reference materials submitted by the appellant advised that there has not been a case in the United States of the acquired form of the disease caused by transmission from animals.  The Board places probative weight on the opinion of the neuropathologist that there are no known risk factors associated with US military service or for this patient in particular for any of the forms of CJD.  

Therefore, the remaining issue is whether the Veteran incurred sporadic CJD during active service solely based on the possible incubation period.  As noted by the NINDS material, this form of the disease would have involved some of the Veteran's normal prions spontaneously changing into the infectious form and then altering the prions in other cells in a chain reaction.  There is no clear evidence from any source to explain how the possible incubation periods were determined or to establish any comparative weight among the estimates.  The internet sources and the neuropathologist are not in substantial conflict as they all cite various epidemiological studies suggesting that the period could be as long as 40 to 50 years.  The neuropathologist referenced several medical texts and journal articles and reported that most cases develop in 25 years or at least earlier than 35 years.  
Although the appellant sincerely believes that the longest estimate is clearly applicable to the Veteran and that his disease manifested at nearly the exact predicted age, this issue is a complex medical matter.  Even the medical authorities of record offer these periods of time and ages of onset as a highly variable range of possibilities based only on disparate epidemiological studies.  As the Veteran's disease manifested 44 years after his retirement, the Board finds that it would be extremely speculative to fix the onset of the undetectable, unpredictable spontaneous prion change process to any date including one during active duty service at above the average and longer end of an extended range of possibilities suggested by epidemiological studies.  

The Board recognizes the tragic and rapid onset and difficult course of the Veteran's disease and its impact on the appellant and her family.  Regrettably, in this Veteran's case, the evidence in support of an onset of sporadic CJD in service is highly speculative, and the probative weight of supporting evidence is well below the standard of at least as likely as not (50 percent probability).  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
   

ORDER

Service connection for the cause of the Veteran's death is denied.   



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


